Citation Nr: 0620239
Decision Date: 07/13/06	Archive Date: 09/01/06
DOCKET NO. 03-35 451                       DATE JUL 13 2006

On appeal from the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a higher initial rating for service-connected degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.

2. Entitlement to a higher initial rating for a service-connected tear of the right knee lateral meniscus, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

FINDINGS OF FACT

1. The veteran has been notified of the evidence necessary to substantiate his claims, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. The veteran's service-connected degenerative joint disease of the left knee was manifested by patellar grinding and a slight, noncompensable limitation of motion with no pain prior to August 2003.

3. The veteran's service-connected degenerative joint disease of the left knee is manifested by patellar grinding, pain requiring regular treatment, the use of a cane and knee brace to ambulate, and pain on motion as of August 2003.

4. The veteran's service-connected tear of the right knee lateral meniscus was manifested by patellar grinding, tenderness, and mild degenerative joint disease prior to August 2003.

5. The veteran's service-connected tear of the right knee lateral meniscus is manifested by patellar grinding, tenderness, mild degenerative joint disease, right knee effusion, chondromalacia patella, crepitance throughout range of motion, pain upon flexion, and the required use of a cane and knee brace to ambulate as of August 2003.

-2



CONCLUSIONS OF LAW

1. The schedular criteria for a higher initial rating in excess of 10 percent for service-connected degenerative joint disease of the left knee have not been met or approximated prior to August 2003. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5257-5003 (2005).

2. The schedular criteria for a rating of 20 percent, but no more, for service-connected degenerative joint disease of the left knee have been approximated from August 2003. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5258-5003 (2005).

3. The schedular criteria for a higher initial rating in excess of 10 percent for service-connected tear of the right knee lateral meniscus have not been met or approximated prior to August 2003. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5299-5259 (2005).

4. The schedular criteria for a rating of 20 percent, but no more, for service-connected tear of the right knee lateral meniscus have been approximated from August 2003. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5299-5258 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and

- 3 



medical or lay evidence necessary to substantiate a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005). VA is required to provide the claimant with notice of what information or evidence is to be provided by the Secretary and what information or evidence is to be provided by the claimant with respect to the information and evidence necessary to substantiate the claims for VA benefits. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). VA is also required to request that the claimant provide any evidence in the claimant's possession that pertains to the claims. 38 C.F.R. § 3.159(b) (2005). VCAA notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board finds that any deficiencies in VA's duty to notify resulted in no prejudice and that it has no further duty to notify. The RO first provided notice in correspondence dated in September 2001. In that correspondence, the RO advised the veteran of what the evidence must show to establish entitlement to service connected compensation benefits. The RO also advised the veteran of what evidence VA would attempt to obtain on behalf of the veteran and what evidence the veteran could submit on his own behalf. In a Statement of the Case (SOC), dated in October 2003, the RO provided the veteran with all the regulations pertinent to VA's duty to assist

The Board acknowledges that the notice contained no specific request for the veteran to provide any evidence in the veteran's possession that pertained to the claims or something to the effect that the veteran give VA everything he had that pertained to his claims. 38 C.F.R. § 3.159(b)( 1) (2005). A complying notice, however, need not necessarily use the exact language of the regulation so long as that notice properly conveys to a claimant the essence of the regulation.

The RO requested from the veteran names and addresses for each doctor or hospital that provided treatment for his conditions. The RO then requested statements from the veteran or other individuals describing symptoms of his conditions. The RO told the veteran he could submit a medical opinion from his own doctor in support of his claims. A generalized request for any other evidence pertaining to the claims

- 4



would have been superfluous and unlikely to lead to the submission of additional pertinent evidence. Therefore, it can be concluded, based on the particular facts and circumstances of the case that the omission of the request for "any evidence in the claimant's possession that pertains to the claim" in the notice did not harm the veteran, and it would be legally proper to render a decision despite this omission.

In DingesslHartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five elements of a "service connection" claim. These five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Id. Thus, upon receipt of an application for a service-connection claim, section 5103(a) and § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. Id. This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id.

In the instant appeal, the veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for his service connected disabilities. Despite the inadequate notice provided to the veteran on these two elements, the Board finds no prejudice to the veteran in proceeding with the issuance of a final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (providing that where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby). In this regard, the Board notes that since the RO's rating decision of March 2002, the veteran has submitted evidence describing current symptomatology and severity associated with his disabilities. Thus, it is clearly demonstrated that the veteran understood the types of degree of disability rating evidence needed to substantiate the claims. Additionally, the veteran has been afforded a VA examination in August 2003 for the purpose of evaluating the current

- 5 



level of his disabilities. Lastly, the SOC's dated in September 2003 and October 2003 set forth the rating criteria for ratings in excess of that currently assigned for his disabilities. For these reasons, the Board finds no prejudice to the veteran from the inadequate notice provided him on the element of the degree of disability.

Regarding the effective date of the rating, when determining the effective date for an increased rating, consideration is given to evidence that shows if and when an increase in the disability occurred. 38 U.S.C.A. § 5110(b)(2) (West 2002). In view of the fact that the RO took appropriate action to assist the veteran in determining the current level of severity of his disabilities by obtaining up to date VAMC medical records and providing a subsequent VA examination, the Board concludes that the veteran has not been prejudiced due to any failure to notify him as to the type of evidence necessary to establish the effective date for an increased rating.

Evidence

In a VA examination report, dated in January 2002, the examiner noted the veteran complained of severe pain inside and around the right knee joint and moderate pain around the left knee joint. The veteran reported taking Tylenol for relief. The examiner noted that the veteran had arthroscopic surgery in the right knee in 1983 or 1984. The veteran denied using a cane or any other assistive device to walk.

The VA examiner reported the following ranges of motion: flexion 135 degrees and extension zero degrees for the right knee; flexion 120 degrees and extension zero degrees for the left knee. The VA examiner noted the following additional findings. There was no objective evidence of pain on motion, edema, effusion, weakness, redness, heat, or abnormal movement or guarding of movement. Left knee stability was normal and no subluxation or dislocations were detected. Right knee instability could not be checked because the veteran resisted due to claimed severe pain. The examiner detected no dislocation or subluxation in the right knee visually. There was tenderness to palpation on right knee meniscal and patellar areas and severe crepitation of both knee joints. The patellar grinding test was positive for both knees. There was no ankylosis or signs of inflammatory arthritis in either knee. Xrays revealed mild degenerative joint disease of both knees. The examiner

- 6 



diagnosed status post right knee arthroscopic surgery in the right knee and mild degenerative joint disease in both knees.

In a radiology diagnostic report, dated in January 2002, Dr. F.A.M. noted that tibiofemoral joint spaces were mildly narrowed in the medial compartment in both knees. Dr. F.A.M. detected small marginal osteophyte formations. The examiner's impression was mild degenerative joint disease

In a statement received in February 2002, the veteran stated that he injured his knee in service in 1983 while performing a physical condition training exercise. The veteran stated that he has experienced pain, muscle spasms, and limited mobility since the injury. The veteran stated that this injury has prevented him from performing the type of work he had been trained to do, which was physical in nature.

In a notice of disagreement, dated in December 2002, the veteran stated that his knee conditions were more severe than originally rated.

In a treatment note from V AMC San Juan, Puerto Rico, dated in March 2003, the examiner noted that the veteran presented with pain in both knees and that the orthopedic service would be consulted for final disposition.

In an orthopedic consult from V AMC San Juan, Puerto Rico, dated in June 2003, Dr. R.R.S. noted that the veteran had been infiltrated with viscosupplementation in the left knee with mild to moderate relief and that conservative treatment would be continued.

Treatment records from VAMC San Juan, Puerto Rico, dated in May 2003 to June 20Q3, indicated that the veteran received physical therapy for bilateral knee and lower back pain. In a note dated in June 2003, the physical therapist stated that the patient was to be discharged from the clinic and that although no reassessment had been done, the patient was with reduced pain symptoms from the last visit. The therapist reported that the veteran was able to perform exercise routines with excellent achievement and safety.

- 7 



In a primary care treatment note, dated in July 2003, the examiner stated that the veteran was being considered for an arthroscopy if his knees did not improve.

In a VA examination report, dated in August 2003; the VA examiner noted the following complaints and history as reported by the veteran. The veteran complained that his bilateral knee pain had gotten worse. The veteran also reported bilateral knee weakness, a giving way sensation, lack of endurance, and fatigability. The veteran complained of bilateral knee swelling and increased temperature, and stated that most symptoms were exacerbated by physical activity. The veteran reported receiving viscosupplementation with Synvisc for the left knee in 2003, but experiencing no significant benefit. The veteran also reported receiving ultrasound and transcutaneous electrical nerve stimulation (TENS) treatment on a regular basis. The examiner stated that the veteran used a cane and bilateral hinged knee braces for ambulation.

Upon physical examination, the examiner noted flexion to 105 degrees in the right knee, and flexion to 100 degrees in the left knee. The examiner reported pain on motion in the left knee at 30 degrees or less to 85 degrees or more with flexion. For the right knee, the examiner reported pain on motion at 20 degrees or less to 90 degrees or more with flexion. The examiner noted a loss of 10 degrees of flexion bilaterally due to pain after repetitive motion. The examiner noted tenderness to palpation in both knees, tenderness in lateral and medial joint lines in the right knee and tenderness at the lateral joint line in the left knee. The examiner felt crepitance at the right knee throughout range of motion and fine crepitance at the left. The examiner reported that extension was limited to 10 degrees bilaterally. Varus and valgus stress and Lachman tests were negative. The examiner stated that McMurray's test could not be used to detect medial and lateral meniscal defects because the veteran complained of pain. The examiner detected no ankylosis.

The VA examiner reported that X-rays taken at the last V A examination in January 2002 were compared with a magnetic resonance imagining (MRI) of the right knee taken in August 2002. The examiner noted that the MRI showed right knee effusion, chondromalacia patella and femoral cartilage chondromalacia changes,

- 8 



loose osteocartilaginous body, and torn meniscus posterior horn. The examiner diagnosed right knee lateral meniscal tear confirmed by MRI and treated by arthroscopy and bilateral knee degenerative joint disease confirmed by X-rays. The examiner's opinion was that limitation of motion in both knees was mild.

In a statement dated in October 2003, the veteran claimed that he continued to have pain in his knees that has limited his mobility. The veteran stated that he sometimes could not walk and get up from a chair or bed. The veteran stated that this condition has prevented him from being an active worker and that he persistently pursued employment opportunities without luck.

In the veteran's VA Form 9, dated in October 2003, he stated that his knee conditions had gotten worse.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 (2005). When the initial evaluation is at issue, the Board must assess the entire period since the original claim was filed to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods since the date the original claim was filed. See Fenderson v. West, 12 Vet. App. 119 (1999). Individual disabilities are assigned separate diagnostic codes. If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise the lower evaluation will be assigned. 38 C.F.R. § 4.7 (2005). All benefit of the doubt will be resolved in the veteran's favor. 38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40 (2005). It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to

- 9 



all these elements. Id. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Id. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. Id. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2005). The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45 (2005).

Degenerative or traumatic arthritis (established by x-ray findings) is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joints involved. When there is some limitation of motion, but which is noncompensable under a limitation-of-motion code, a 10 percent rating is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. 38 C.F.R. § 4.17a, Diagnostic Codes 5003, 5010 (2005).

Diagnostic Codes 5260 and 5261 address limitation of motion of the knee. Under Diagnostic Code 5260 (limitation of flexion of leg), flexion limited to 15 degrees warrants a 30 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005). Flexion limited to 30 degrees warrants a 20 percent evaluation. Id. Flexion limited to 45 degrees warrants a 10 percent evaluation. Id. Flexion limited to 60 degrees warrants a noncompensable evaluation. Id.

Under Diagnostic Code 5261 (limitation of extension of leg), extension limited to 15 degrees warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are for consideration. DeLuca v. Brown, 8 Vet. App. 202 (1995).

- 10



Under Diagnostic Code 5257 (other impairment of knee), a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability, a 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability.

Under Diagnostic Code 5256, where there is ankylosis of the knee at a favorable angle in full extension, or in slight flexion between zero and 10 degrees, a 30 percent rating is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2005).

Under Diagnostic Code 5258, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2005).

Under Diagnostic Code 5259, symptoms due to the removal of semilunar cartilage of either knee warrant a 10 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2005).

Under Diagnostic Code 5262 (impairment of tibia and fibula), malunion of the tibia and fibula, with moderate knee or ankle disability, a 20 percent evaluation is provided. 38 C.F.R. § 4.71a, Diagnostic Code 2562 (2005).

Analysis

The veteran's service-connected degenerative joint disease of the left knee is currently rated as 10 percent disabling, pursuant to Diagnostic Code 5257-5003. The veteran's service-connected tear of the right knee lateral meniscus is currently rated by analogy to symptomatic removal of semilunar cartilage, pursuant to Diagnostic Code 5299-5259 and assigned a 10 percent rating thereunder. 38 C.F.R. § 4.71a, Diagnostic Code 5299-5259 (2005). Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 427 (2005). When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits

- 11 



being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition. Id.

After carefully reviewing the record, the Board finds that evidence supports the assignment of ratings of 20 percent, but no more, for the veteran's arthritis of the left knee under Diagnostic Code 5258-5003 and residuals of a right knee lateral meniscus tear under Diagnostic Code 5299-5258, effective August 2003.

As noted above, ratings pursuant to Diagnostic Code 5003 are determined by the limitation of motion under the appropriate diagnostic code for the specific joints involved. In this case, Diagnostic Codes 5260 and 5261, which address limitation of motion of the knee, must be considered. The medical evidence from the August 2003 VA examination shows the ranges of motion for both knees to be somewhat restricted, i.e._1OO degrees and 105 degrees flexion for the left and right leg respectively. These values reflect a decrease in leg flexion as compared with those found at the January 2002 VA examination, which were 120 degrees and 135 degrees for the left and right leg respectively. Despite the demonstrated decrease, these limitations are not severe enough to warrant the next higher rating of 20 percent, which requires flexion be limited to 30 degrees.

Throughout the course of this appeal, leg extension was found to be limited to no more than 10 degrees bilaterally. A rating higher than 10 percent requires leg extension limited to 15 degrees or more, thus, a rating higher than 10 percent is not warranted under Diagnostic Code 5261.

A 20 percent rating is not warranted for either knee under Diagnostic Code 5257 (recurrent subluxation or lateral instability) because the evidence does not show moderate recurrent subluxation or lateral instability of either knee. To the contrary, the evidence shows that clinical testing detected no instability in either knee. Although neither VA examiner was unable to perform the McMurray's test for medial and lateral meniscal defects in the right knee due to the veteran's complaint of pain, such defects are accounted for in the Board's rating assignment.

- 12



Diagnostic Code 5259, under which the veteran's right knee disability is currently rated by analogy, provides a maximum rating of 10 percent. Any rating increase for either knee would necessarily come from another code.

The Board finds that the veteran's left and right knee disabilities warrant a 20 percent rating under Diagnostic Code 5258 (dislocation of semilunar cartilage of the knee with episodes of locking, pain, and effusion). In assigning this rating to the left knee, the Board finds persuasive the VA examiner's findings from the August 2003 VA examination that the veteran had pain on motion on flexion and a slight loss of motion on extension. The Board also finds persuasive that the veteran has had to receive viscosupp1ementation, ultrasound, and (TENS) treatment on a regular basis for his left knee pain. That the veteran uses a cane and wears a brace on his left knee is further evidentiary support of the symptoms as reported by the veteran. Thus, the evidence from the August 2003 VA examination, in addition to the medical evidence previously of record, supports a finding that the left knee disorder more nearly approximates the criteria associated with a 20 percent rating.

The Board finds that a staged rating is appropriate here because the medical evidence shows that the severity of the veteran's left knee disorder warranted a rating no higher than 10 percent at the time of the initial rating decision in March 2002. At that time, the evidence only showed slight limitation of motion with no pain and the presence of mild degenerative joint disease. As noted, Diagnostic Code 5258 contemplates a disability marked by "locking," pain, and effusion into the joint for a 20 percent rating; the evidence of record was insufficient to approximate those criteria. At the time of the August 2003 VA examination, however, the medical evidence of record included demonstrated pain on motion, treatment for pain, and the use of a cane and knee brace to ambulate. Thus, a staged rating is appropriate and a 20 percent rating is effective August 2003. See Fenderson v. West, 12 Vet. App. 119 (1999).

Regarding a higher rating of 20 percent for the veteran's right knee, the Board finds relevant that the MRI referenced in the August 2003 examination report showed right knee effusion and changes in chondromalacia patella and femoral cartilage. This objective evidence, particularly the presence of right knee effusion, is

- 13 



associated with a higher 20 percent rating under Diagnostic Code 5258 and suggests the right knee disability is more severe than that contemplated by the 10 percent rating. Other evidence reported in the August 2003 VA examination report that the Board finds persuasive are the pain the veteran experienced upon flexion of the knee and the pain experienced when the examiner attempted to perform the McMurray's test. That the veteran wears a knee brace and uses a cane supports the veteran's statements that his knee disability causes him pain and interferes with his ability to ambulate. Although there have been no complaints or objective findings of "locking," the Board finds the evidence sufficient to satisfy the criteria for a 20 percent rating under Diagnostic Code 5258, the highest rating available under that code.

The Board finds a staged rating is appropriate for the right knee as well. Prior to August 2003, the evidence only showed the presence of patellar grinding, tenderness, and mild degenerative joint disease. These findings alone do not warrant a 20 percent rating under Diagnostic Code 5258, which contemplates additional findings such as pain and effusion. Thus, a staged rating is appropriate and a 20 percent rating is effective August 2003. See Fenderson v. West, 12 Vet. App. 119 (1999).

The evidence is negative for any findings of malunion of the tibia and fibula, thus no ratings under Diagnostic Code 5262 are warranted.

The evidence is negative for any findings of ankylosis in either knee; therefore a rating under Diagnostic Code 5256 is not warranted.

Lastly, the Board notes that there is no evidence of record that the veteran's service-connected knee disabilities caused marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation), or necessitated any frequent period of hospitalization, such that application of the regular schedular standards is rendered impracticable. The Board emphasizes that the percentage ratings assigned by the VA Schedule for Rating Disabilities represent the average impairment in earning capacity resulting from a service-connected disability. 38 C.F.R. § 4.1 (2005). In the instant case, to the extent that the veteran's service

- 14



connected knee disabilities interfere with his employability, the currently assigned ratings adequately contemplate such interference, and there is no evidentiary basis in the record for a higher rating on an extraschedular basis. Hence, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321 (b)(1) (2005) for assignment of an extraschedular evaluation. Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease of the left knee, prior to August 2003, is denied.

A higher initial rating of20 percent for service-connected degenerative joint disease of the left knee, beginning August 2003, is granted, subject to the law and regulations controlling the award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for a service-connected tear of the right knee lateral meniscus, prior to August 2003, is denied.

A higher initial rating of 20 percent for a service-connected tear of the right knee lateral meniscus, beginning August 2003, is granted, subject to the law and regulations controlling the award of monetary benefits.

John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

- 15 




